247 Ga. 35 (1981)
273 S.E.2d 612
PALMER et al.
v.
CONNER et al.
37022.
Supreme Court of Georgia.
Decided January 16, 1981.
Douglass & Young, Orion L. Douglass, for appellants.
Clarence D. Blount, C. Edwin Rozier, for appellees.
PER CURIAM.
This is an appeal from an election contest involving the Democratic primary run-off for Sheriff of Ware County held August 26, 1980. The petition was dismissed on September 16, and appellants' notice of appeal was filed in the trial court on September 26. The record and transcript in this case were not received in this court until November 21, after the general election on November 4. No motion to expedite was filed here or in the trial court. Appellants' *36 enumerations of error and brief were not filed until December 11, 1980. Appellants urge that their petition should not have been dismissed and that the trial court should be reversed and directed to hold a hearing on the merits. Because the general election has already taken place, it is too late to conduct a second primary run-off and this appeal must be dismissed as moot. Brooks v. Braziel, 247 Ga. 4 (1981).
Appeal dismissed. All the Justices concur.